Citation Nr: 1109696	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for retinopathy.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus and post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral neuropathy, upper and lower extremities.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from May 1961 to August 1962 and from October 1962 to February 1974.   

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not contain a current diagnosis of retinopathy.

2.  The competent medical evidence reflects that the Veteran's coronary artery disease is aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for retinopathy is not warranted.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2010).

2.  Service connection for coronary artery disease is warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a July 2007 letter, the RO provided the Veteran with notice of the information and evidence required to substantiate his claims.  The letter advised the Veteran of the evidence that he should submit and explained what evidence VA would obtain on his behalf.  The letter explained how disability ratings and effective dates are determined.  This notice was provided prior to the rating decision on appeal.

Regarding the duty to assist, the pertinent records identified by the Veteran have been obtained and associated with the claims file.  The Veteran has been afforded adequate VA examinations with regard to the claims being decided.   

Based on the foregoing, the Board concludes that VA has satisfied the duties to notify and assist. 

A.  Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Retinopathy

The Veteran claims entitlement to service connection for retinopathy secondary to service-connected diabetes mellitus.  

A February 2007 VA diabetic eye screening exam noted diabetes mellitus with no retinopathy.  

In August 2007, the Veteran had a VA eye examination.  The examiner's assessment was minimal cataracts, with no evidence of diabetic retinopathy, and corneal scars.  

Subsequently, a report of VA examination dated in August 2008 noted an assessment of diabetes, no diabetic retinopathy present.  

The record does not contain a current diagnosis of retinopathy.  In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record reflects a current diagnosis of cataracts; however, there is no competent medical evidence linking cataracts to any incident of service.  In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is a preponderance of the evidence against the claim, it must be denied.

B.  Coronary artery disease

The Veteran claims service connection for coronary artery disease secondary to his service connected PTSD and diabetes mellitus disabilities.  

The Veteran had active duty service from May 1961 to August 1962 and from October 1962 to February 1974.  Service treatment records did not note any complaints or findings of a cardiovascular condition.   The January 1974 separation examination noted a normal clinical evaluation of the heart.  

Post-service VA and private medical records reflect current diagnoses of coronary artery disease.  Post-service VA records note a history of heart disease since the early 1980's.

VA medical records reflect that diabetes mellitus was diagnosed in February 2004.  A June 2004 rating decision granted service connection for diabetes mellitus presumptively associated with herbicide exposure.  A May 2008 rating decision granted service connection for PTSD.  

Upon VA examination in August 2007, the examiner opined that coronary artery disease is not caused by or a result of type 2 diabetes mellitus.  The examiner   noted that the Veteran developed coronary artery disease in the early 1980's, having had multiple heart attacks many years before he was diagnosed with diabetes mellitus.  The examiner opined that coronary artery disease is merely a continuation of the pre-existing heart condition brought on by the Veteran's tobacco addiction and other risk factors unrelated to diabetes mellitus. 

The Veteran had a VA examination in March 2009.  The examination report noted a history of coronary artery disease since 1984.  The examiner opined that coronary artery disease is not caused by or secondary to military service or to service-connected PTSD.  The examiner explained that PTSD has been extensively studied.  The examiner noted that a 2002 VA study concluded that it was premature to draw a causal conclusion about the effect of PTSD on health.  The examiner noted that there was no support in the claims file of medical opinions supporting PTSD as a cause of heart disease and hypertension.  The examiner noted that studies of POWs determined that POWs had a greater incidence of heart disease and hypertension.  The examiner stated that the use of the study was inappropriate, as the Veteran was not a POW.  The examiner further noted that the Veteran is and has been a tobacco user since the age of 15 and was still smoking one and a half packs a day.  The examiner stated that it is well established that tobacco addiction is a causative factor for coronary artery disease.  The examiner noted that the Veteran had a history of essential hypertension for a number of years and also had diabetes, which developed decades after heart disease.  The examiner concluded that there were more risk factors that are known to be associated with coronary artery disease that are not service connected, versus his PTSD which is not known to be a causative factor for PTSD.  The examiner concluded that the Veteran's heart disease is not caused by or secondary to PTSD, but it is caused by multiple non-service-connected risk factors such as age, male sex, tobacco abuse and hypertension.  

In July 2010, the Board referred this case for an expert opinion from a cardiologist with the Veterans Health Administration (VHA).  The examiner first addressed whether coronary artery disease is at least as likely as not due to, or the result of service-connected diabetes mellitus.  The examiner noted that the available medical records indicate that the Veteran was diagnosed with coronary artery disease as early as 1984, but the most definitive evidence of problematic coronary artery disease was the Veteran's bypass surgery in 2005.  The examiner noted that the diagnosis of diabetes was documented in medical records beginning in 2004.  The examiner indicated that the Veteran's lifestyle (tobacco use and overweight/ obesity status) along with his medical risk factors support that both conditions developed independently with some evidence that the development of coronary artery disease preceded that of diabetes.  The examiner concluded that coronary artery disease "is not at least as likely as not due to, or the result of diabetes mellitus."

The examiner was next asked to address whether coronary artery disease is aggravated by diabetes mellitus.  The examiner noted that there is a well established relationship between coronary artery disease and diabetes mellitus.  First, long standing diabetes is a risk factor in the development of coronary artery disease.  The examiner noted that there is no evidence to support this under the current available records in this case.  The examiner noted that poorly controlled diabetes mellitus can be an aggravating factor for existing coronary artery disease.

Finally, the examiner was asked to address whether coronary artery disease is at least as likely as not due to, or the result of, service-connected PTSD.  The examiner stated that the weight of the medical evidence in the literature supports that coronary artery disease is "not at least as likely as not due to, or the result of service-connected PTSD."  

With respect to whether PTSD aggravated coronary artery disease, the examiner noted that this depends on whether this question is designed to address the pathophysiology of coronary artery disease or the clinical symptoms that manifest from the presence of the disease.  It was noted that, in patients with existing coronary artery disease, stressful situations including the syndrome of PTSD may aggravate symptoms of coronary artery disease.  The examiner noted, that, while this scenario may not be operative in the Veteran's case, the available medical records do not give a level of detail as to the Veteran's symptoms nor to present state of lesions of coronary artery disease to adequately mark comment about this specific case.  

In July 2010, the Board requested that the examiner provide clarification of his opinion regarding whether diabetes mellitus aggravated coronary artery disease.   The examiner's addendum noted that a review of the medical records indicated that the Veteran incurred 20 percent service connection for diabetes mellitus in 2004.  It was noted that medical records revealed values for Hemoglobin A1c (HbA1c) on at least two occasions.  The examiner explained that HbA1c is a measurement of glycosylated hemoglobin and gives an indication of diabetes control in the preceding 120 days from lab value.  The examiner noted that records indicated HbA1c values of 9.8 in July 2007 and 10.6 in October 2008 and that the reference (normal) range for HbA1c is between 4.7 and 6.3.  The examiner stated, therefore, that the aforementioned values are indicative of poor diabetes control.  The examiner concluded that, based upon available information, "it is at least as likely as not that the patient's diabetes aggravated his coronary artery disease."   

The VHA medical opinion establishes that coronary artery disease is aggravated by service-connected diabetes mellitus.   Accordingly, pursuant to the Court's holding in Allen, supra., the Veteran is entitled to a grant of service connection for the percentage of coronary artery disease disability that is due to service-connected diabetes.  

ORDER

Service connection for retinopathy is denied.

Service connection for coronary artery disease is granted.  


REMAND

Additional development is necessary with respect to the Veteran's claim for service connection for peripheral neuropathy of  the upper and lower extremities.

An August 2007 VA diabetes examination noted a diagnosis of peripheral neuropathy of the bilateral lower extremities secondary to extensive burns.  The Veteran was afforded a VA general medical examination in November 2008.  The examiner diagnosed sensory neuropathy of both feet and opined that this condition is a complication of diabetes.  The examinations of record did not address whether peripheral neuropathy of the upper extremities is present.    

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the claimed disability of peripheral neuropathy of the upper and lower extremities.  The claims file should be furnished for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

2.  Following a thorough examination, the examiner should state whether peripheral neuropathy of the upper and lower extremities is present.  The examiner should provide an opinion as to whether peripheral neuropathy of the upper extremities and lower extremities is at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to, service-connected diabetes mellitus.  The examiner should provide a detailed rationale for the opinion.  

3.  Following the completion of the requested action, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be afforded a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


